DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/21/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn; and (3) the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 6-10, 12, 13, and 15 over Bak et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-3 and 5-15
Withdrawn claims: None
Previously cancelled claims: 4
Newly cancelled claims: 5 and 6
Amended claims: 1, 2, 8, 13, and 14
New claims: None
Claims currently under consideration: 1-3 and 7-15
Currently rejected claims: 1-3 and 7-15
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (KR 20170105450).
Regarding claim 1, Bak et al. discloses a saccharide syrup composition comprising raw saccharide syrup including 10-99% by weight allulose ([0001], [0018]), 0.01-5% by weight pectin ([0021]), and a disaccharide ([0025], [0037]). Though Bak et al. does not specifically disclose the disaccharide as being at a relative concentration as claimed, the reference does disclose the disaccharide may be at a concentration of about 0.01-0.2% by weight of the food product ([0037]). The disclosed ranges of suitable concentrations for the pectin and the disaccharide thus render the claimed ratio of 10-3,000 parts by weight dispersing agent, based on 100 parts by weight of the viscosity regulator, obvious to a skilled practitioner (e.g., 0.2% of each component falls within both disclosed ranges and would result in 100 parts by weight pectin as the dispersant based on 100 parts by weight of disaccharide as the viscosity regulator).
As for claim 2, Bak et al. discloses the dispersant as being a powder (i.e., sucrose) ([0037]).
As for claim 3, Bak et al. discloses the allulose may constitute 5-99% by weight of the syrup ([0018]) and that the syrup may comprise oligosaccharides ([0025]). Though the reference does not specifically disclose a suitable amount of oligosaccharides, a skilled practitioner would recognize that a syrup containing a relatively small amount of allulose within the disclosed range would be otherwise comprised of relatively large amounts of other components. As such, the addition of other components in amounts as high as 95% by weight would be obvious. The claimed oligosaccharide content of 20-90% by weight is thus considered obvious to a skilled practitioner.
As for claim 7, Bak et al. discloses the inclusion of oligosaccharide ([0025]), which may be fructooligosaccharide ([0053]).
As for claim 8, Bak et al. discloses the syrup is an allulose-containing mixed saccharide ([0025]). As for the method of preparation of the mixed saccharide, MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Since the claimed product is disclosed in Bak et al., the claimed method of production does not patentably distinguish the claimed product from the prior art product.
 As for claim 9, Bak et al. discloses the saccharide syrup of claim 8 ([0025]). As for the method of preparation of the syrup, MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Since the claimed product is disclosed in Bak et al., the claimed method of production does not patentably distinguish the claimed product from the prior art product.
As for claim 10, Bak et al. discloses the syrup as comprising sucralose, rebaudioside, and stevia (i.e., steviol glycosides) ([0025]).
As for claim 11, Bak et al. indicates that colorants may be added to the syrup ([0038]), which implicitly indicates that the degree of coloration is a result-effective variable depending on the amount/type of colorants added to the syrup. MPEP 2144.05 II B. The reference further suggests that the syrup is essentially colorless initially ([0005], where heating results in coloration). As such, achieving any particular coloration of the syrup via the addition of colorants is considered obvious to a skilled practitioner, which renders the claimed chromaticity of 100-500 IU obvious.
As for claim 12, Bak et al. discloses the syrup as comprising colorants ([0038]), which is considered to be equivalent to artificial coloring agents.
Regarding claim 13, Bak et al. discloses a method of preparing a saccharide syrup composition comprising raw saccharide syrup including 10-99% by weight allulose ([0001], [0018]), pectin ([0021]), which the present specification indicates is considered a viscosity regulator (p. 4, ¶4), and a disaccharide ([0025], [0037]), which the present specification indicates is considered a dispersing agent (p. 5, ¶2), wherein the method comprises providing raw saccharide syrup including 10-99% by weight ([0018]), preparing a mixed powder of the other components ([0022]), and adding the mixed powder to the syrup ([0026]-[0027], “applying…a combination thereof to allulose”). Addition of the mixed powder would necessarily adjust the viscosity of the saccharide syrup. Though Bak et al. does not specifically disclose the disaccharide as being at a relative concentration as claimed, the reference does disclose the disaccharide may be at a concentration of about 0.01-0.2% by weight of the food product ([0037]). The disclosed ranges of suitable concentrations for the pectin and the disaccharide thus render the claimed ratio of 10-3,000 parts by weight dispersing agent, based on 100 parts by weight of the viscosity regulator, obvious to a skilled practitioner (e.g., 0.2% of each component falls within both disclosed ranges and would result in 100 parts by weight pectin as the dispersant based on 100 parts by weight of disaccharide as the viscosity regulator).
As for claim 15, Bak et al. discloses the viscosity regulator as being pectin at 0.01-5% by weight ([0021]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (KR 20170105450) in view of Baniel et al. (WO2017072569).
Regarding claim 14, Bak et al. discloses the method of claim 13.
Bak et al. does not specifically disclose the raw sugar syrup as being at a temperature of 70-85°C.
However, Baniel et al. discloses a sweetener composition ([0033]) that may comprise allulose ([0034]) and a sugar alcohol ([0035]), where each component may be dissolved in a solvent at temperatures including 70-85°C ([0064]-[0067]).
It would have been obvious to one having ordinary skill in the art to provide the syrup of Bak et al. at a temperature of 70-85°C. Since Bak et al. provides limited instruction regarding suitable dissolution parameters ([0026]-[0030]), a skilled practitioner would be motivated to consult Baniel et al. for further instruction regarding dissolution of components. Since Baniel et al. indicates mixing of such types of sweetening components may be performed at elevated temperatures including 70-85°C ([0067]), which a skilled practitioner would recognize as likely being useful for facilitating faster dissolution, the claimed step of providing the sugar syrup at 70-85°C would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 8 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1, 2, 6-10, 12, 13, and 15 over Bak et al.: Applicant’s arguments have been fully considered and are persuasive to the extent that the claims as presently amended would not be anticipated by Bak et al. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made under 35 U.S.C. § 103 in view of Bak et al.
Claim Rejections - 35 U.S.C. § 103 of claims 3, 5, and 11 over Bak et al.; and claim 14 over Bak et al. and Baniel et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Bak et al. allegedly fails to teach the dispersing agent as being a disaccharide or an oligosaccharide (Applicant’s Remarks, p. 6, ¶3).
To the contrary, Bak et al. discloses the inclusion of both disaccharides and oligosaccharides ([0025], [0037]), which renders Applicant’s argument unpersuasive.
Applicant then argued that Bak et al. allegedly “fails to recognize the instantly claimed content of the dispersing agent is a result effective variable” (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶1).
However, the claim rejections do not rely on deeming the claimed concentrations obvious on the basis of being result-effective variables, which renders Applicant’s argument moot and unpersuasive. The reference merely discloses broad ranges that encompass the claimed ranges, which adequate to deem the claimed ranges obvious. MPEP 2144.05 I (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).
Applicant further argued that Bak et al. only teaches the sugar alcohol may only be included as a sweetening agent, rather than as a dispersing agent for a viscosity regulator (Applicant’s Remarks, p. 7, ¶2).
The claims no longer require any sugar alcohol. Applicant is presumed to be referring to the disaccharide/oligosaccharide concentrations. MPEP 2144 IV states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” That Bak et al. does not characterize the disaccharide/oligosaccharide as a dispersing agent does not affect the analysis. The claimed invention is directed to a composition of three components, and Bak et al. discloses a composition comprising those three components. Examiner thus maintains that the claims are properly deemed obvious.
Applicant reasserted the previous arguments in relation to method claim 13, and further argued that the claim rejection does not address the newly-added limitation requiring “adjusting a viscosity of the saccharide syrup composition by adding the mixed powder to the raw saccharide syrup” (Applicant’s Remarks, p. 8, ¶1).
The previous responses to Applicant’s arguments pertaining to claim 1 likewise apply to claim 13. Further, the claim rejection as presently written addresses the new limitation requiring “adjusting a viscosity”, wherein addition of the mixed powder would necessarily adjust the viscosity of the saccharide syrup. Applicant’s arguments are unpersuasive.
The rejections of claims 1-3 and 7-15 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-3 and 7-15 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793